                    3:13-cv-03362-CSB # 114              Page 1 of 2                                                     E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                        Thursday, 01 November, 2018 10:45:25 AM
                                                                                              Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Central District
                                             __________          of__________
                                                        District of Illinois

                     DARWIN RAMIREZ                            )
                             Plaintiff                         )
                                v.                             )      Case No.     13-cv-3362
                       GODINEZ et al.                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Jay Alexander, Jeff Korte, Richard Young and Tarry Williams                                                      .


Date:          11/01/2018                                                                  s/ Tim Sullivan
                                                                                         Attorney’s signature


                                                                                      Tim Sullivan #6310274
                                                                                     Printed name and bar number
                                                                               Office of the Illinois Attorney General
                                                                                      1776 E. Washington St.
                                                                                          Urbana, IL 61802

                                                                                                Address

                                                                                     TSullivan@atg.state.il.us
                                                                                            E-mail address

                                                                                          (217) 278-3331
                                                                                          Telephone number



                                                                                             FAX number
         3:13-cv-03362-CSB # 114          Page 2 of 2
                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS



             DARWIN RAMIREZ                     )
                   Plaintiff                    )
                      v.                        )     Case No. 13-cv-3362
               GODINEZ et al.                   )
                  Defendant                     )


                                    CERTIFICATE OF SERVICE

I certify that on _______________,
                   11/01/2018      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

 Sarah Grady, sarah@loevy.com, & Roshna Bala Keen, roshna@loevy.com
_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                                               s/ Tim Sullivan
                                                             Attorney’s signature

                                                           Tim Sullivan #6310274
                                                        Printed name and bar number
                                                    Office of the Illinois Attorney General
                                                           1776 E. Washington St.
                                                               Urbana, IL 61802

                                                                   Address

                                                          TSullivan@atg.state.il.us
                                                               E-mail address

                                                               (217) 278-3331
                                                              Telephone number


                                                                 Fax number




 Print                 Save As...                                                             Reset
